DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The detailed action below is a first action on the merits after the filing of a request for continued examination and the submission under 37 CFR 1.114.

Response to Amendment
The amendments filed 11-08-2021 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-15, and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rink (DE 102014213171 A1) in view of Deng (US 20110098886 A1).

REGARDING CLAIM 13, Rink discloses, a first sensing circuit (Rink: [0015], [FIG. 6] "seeing-domain"); a second sensing circuit (Rink: [0028]; [FIG. 6] "listening domain"); and a processing means for determining vehicular control data (Rink: [0063]), based on at least one first vehicular environment scene data, and for determining further vehicular control data, based on at least one second vehicular environment scene data (Rink: [0011]; [0015]; [0021-0023]); wherein, the first sensing circuit includes at least one sensor (Rink: [0015]; [FIG. 6] see sensor set standard), wherein, the second sensing circuit includes at least one sensor (Rink: [0035]; [FIG. 6] see sensor set AD+), wherein, the first sensing circuit is powered by a first power supply (Rink: [0058]; [FIG. 6] BAT 1), wherein, the second sensing circuit is powered by a second power supply (Rink: [0058]; [FIG. 6] BAT 2), wherein, the first sensing circuit acquires the at least one first vehicular environment scene data (Rink: [0015]; [FIG. 6] see link between sensor set and IDC), and the (Rink: [0035]; [FIG. 6] see link between sensor set and SDC), wherein, the first sensing circuit provides the at least one first vehicular scene data to the processing means (Rink: [0015]; [0070]; [FIG. 6] the first sensing circuit is configured to provide the at least one first vehicular scene data to the processing means can be observed ("seeing domain")), and the second sensing circuit is configured to provide the at least one second vehicular scene data to the processing means (Rink: [0008]; [0035-0036]; [0071]), wherein, the first vehicular control data and the second vehicular control data are each independently useable by a vehicle to automatically perform at least one safety maneuver including at least one of: braking, deceleration, and/or movement to a slow lane or a hard shoulder (Rink: see at least [0008]; [0037]), wherein the processing means determines further vehicular control data, including third vehicular control data based on a sensor status of the at least one sensor of the first sensing circuit (Rink: [0015] According to the respective preferred embodiments, it is provided that the first set of components has one or more of the following elements: device for trajectory planning, Device for rough localization, in particular by means of satellite navigation and / or dead reckoning, Device for determining input parameters for actuators (motion control), actuators, in particular steering, engine control and / or brakes, - Environment sensors, in particular cameras, radar devices, LIDAR devices, ultrasonic sensors, temperature sensors, rain sensors and / or road condition sensors; see ¶[0063] for "processing means"; [FIG. 6] see sensor set and processor IDC), and fourth vehicular control data based on a sensor status of the at least one sensor of the second sensing circuit (Rink: [0035] The second set preferably has a number of environment sensors, in particular cameras, radar devices, LIDAR devices, ultrasonic sensors, temperature sensors, rain sensors and / or road condition sensors. [0036] The second set preferably has a number of driving dynamics sensors, in particular rotational speed sensors, speed sensors, steering angle sensors, steering wheel angle sensors, acceleration sensors and / or rotation rate sensors. This enables the acquisition of driving dynamics data, for example for use in a position determination or in a precise positioning.); and wherein the third vehicular control data and the fourth vehicular control data are each independently useable by a vehicle to initiate performance of the at least one safety maneuver (Rink: [0069] The system 10 has a first set 100 of components and a second set 200 of components...[0074] If, for example, the components of the first set 100 fail, the components of the second set 200 take over vehicle control. If, on the other hand, the components of the second set 200 fail, the components of the first set 100 take over vehicle control...[0076] The system 10 has a first vehicle electrical system 102 and a second vehicle electrical system 202. The components of the first set 100 are connected to the first on-board network 102 and the components of the second set 200 are connected to the second on-board network 202. The vehicle electrical systems 102, 202 are used to supply power to the components of the sets 100, 200...[0037] According to a preferred embodiment, the system is designed to transfer a vehicle to a safe state if an on-board network fails or if at least one component fails. The safe state can be, for example, handing over the control of the vehicle to a driver, reducing the speed and / or parking the vehicle in a place provided for this purpose, for example a hard shoulder...[0094] If one of the two vehicle electrical systems 102, 202 fails, the components of the respective set 100, 200 which are connected to the vehicle electrical system also fail. In this case, the components of the other of the two sets 100, 200 can take over the control of the vehicle with limited functionality, as already described above. However, the accuracy of this control is only sufficient for a period of a few seconds. For this reason, if an on-board network 102, 202 fails or if a component essential for the control system fails, the driver is immediately prompted acoustically and visually to take over control of the vehicle. If the driver reacts and actively takes control, the autonomous vehicle control is switched off. However, if the driver does not react, the remaining functional components will put the vehicle in a safe state. In the present case, this means that the vehicle is braked and brought to a standstill on a hard shoulder.), including at least one of: braking, deceleration, and/or movement to the slow lane or the hard shoulder (Rink: [0037] According to a preferred embodiment, the system is designed to transfer a vehicle to a safe state if an on-board network fails or if at least one component fails. The safe state can be, for example, handing over the control of the vehicle to a driver, reducing the speed and / or parking the vehicle in a place provided for this purpose, for example a hard shoulder.), and wherein if it is determined that the first power supply to the first sensing system has failed or if it is determined that the second power supply to the second sensing system has failed, the processor can initiate a safety maneuver that is performed using scene data provided by the other sensing system, so that the vehicle is able to safely perform a safety maneuver when it is established that only one sensor circuit is operational to provide scene data, so as to reduce 3Application Serial No. 16/326,799Attorney Docket No. KNOR.P0038US/1001062376AFCP Reply to FINAL Office Action of September 7, 2021problems if the second sensing circuit fails soon after the first sensing circuit, because the vehicle can already have safely performed the safety maneuver (Rink: [0059] ...at least one battery management system, which is designed so that in case of failure of the first power supply unit and the first battery, the second battery takes over the power supply of the first electrical system, and / or that in case of failure of the second power supply unit and the second battery first battery takes over the power supply of the second electrical system; [0037] According to a preferred embodiment, the system is designed to transfer a vehicle to a safe state if an on-board network fails or if at least one component fails. The safe state can be, for example, handing over the control of the vehicle to a driver, reducing the speed and / or parking the vehicle in a place provided for this purpose, for example a hard shoulder...[0094] If one of the two vehicle electrical systems 102, 202 fails, the components of the respective set 100, 200 which are connected to the vehicle electrical system also fail. In this case, the components of the other of the two sets 100, 200 can take over the control of the vehicle with limited functionality, as already described above. However, the accuracy of this control is only sufficient for a period of a few seconds. For this reason, if an on-board network 102, 202 fails or if a component essential for the control system fails, the driver is immediately prompted acoustically and visually to take over control of the vehicle. If the driver reacts and actively takes control, the autonomous vehicle control is switched off. However, if the driver does not react, the remaining functional components will put the vehicle in a safe state. In the present case, this means that the vehicle is braked and brought to a standstill on a hard shoulder.).
Rink does not explicitly disclose, wherein the at least one sensor of the first sensing circuit includes a Far field Forward Looking Camera (FLC) providing lane marking and in lane object detection, a Far field 2Forward Looking Radar (FLR) providing in lane object detection, including in bad weather conditions, a Wide angle Side Looking Radars (SLR) at each side of the vehicle providing monitoring and object detection in the neighboring lanes in the close proximity of the motor vehicle or vehicle combination, a Far field Rear Looking Camera (RLC) providing monitoring and object detection in the neighboring lanes in the far field of the motor vehicle or vehicle combination, and a Far field Rear Looking Radar (RLR) providing monitoring and object detection providing lane marking and in lane object detection, another Far field Forward Looking Radar (FLR) providing in lane object detection, including in bad weather conditions, another Wide angle Side Looking Radars (SLR) at each side of the vehicle providing monitoring and object detection in the neighboring lanes in the close proximity of the motor vehicle or vehicle combination, another Far field Rear Looking Camera (RLC) providing monitoring and object detection in the neighboring lanes in the far field of the motor vehicle or vehicle combination, and another Far field Rear Looking Radar (RLR) providing monitoring and object detection in the neighboring lanes in the far field of the motor vehicle or vehicle combination, including  in bad weather conditions.
However, in the same field of endeavor, Deng discloses, “FIGS. 4a and 4b are a block diagram of a system 210 that shows a general overview of the entire architecture discussed above, where like elements are identified by the same reference number. The system 210 shows various sensors 252 that provide signals to the sensor signal processor 150 as examples, and include a right front (RF) medium range radar (MRR) 212, a left front (LF) MRR 214, a right- side front (RSF) MRR 216, a left-side front (LSF) MRR 218, a right-side rear (RSR) MRR 220, a left-side rear (LSR) MRR 222, a right rear (RR) MRR 224, a left rear (LR) MRR 226, a front long range radar (LRR) 228, a rear LRR 230, a front LIDAR 232, a rear LIDAR 234, a front camera 236 a rear camera 238, a right side (RS) camera 240, a left side (LS) camera 242, a GPS receiver 244, a map database 246, vehicle motion sensors 248, and other status signals 250. The driver command interpreter 46, the motion planning processors 52 and 54, the command integration processor 64, the (Deng: [0028]), for the benefit of increasing periphery observation to aid safety architecture operations.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an autonomous vehicle guidance system disclosed by Rink to include 360-degree observation taught by Deng. One of ordinary skill in the art would have been motivated to make this modification in order to increase periphery observation to aid safety architecture operations.
Deng doesn’t explicitly recite the terminology “far field” and “wide angle”. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute “far field” and “wide angle” since it involves only routine skill in the art, and a simple substitution of one known element for another would obtain predictable results. One of ordinary skill in the art would have been motivated to make this modification in order to increase periphery observation to aid safety architecture operations.

REGARDING CLAIM 14, Rink in view of Deng remain as applied above to claim 13, and further, Rink also discloses, the first vehicular control data is useable by the vehicle to perform at least one maneuver in addition to the at least one safety maneuver (Rink: [0002]; [0010]; [0052]; [FIG. 6] inferred; see links between controllers).

REGARDING CLAIM 15, Rink in view of Deng remain as applied above to claim 13, and further, Rink also discloses, the second vehicular control data is only useable by the vehicle to perform the at least one safety maneuver (Rink: [0027]; [0034-0037]; [0094]; [FIG. 6] inferred; see links between controllers).

REGARDING CLAIM 17, Rink in view of Deng remain as applied above to claim 13, and further, Rink also discloses, the processing means determines further vehicular control data (Rink: [0063]; [FIG. 6] see IDC/SDC and links to motor, brake, and steering.), including fifth vehicular control data based on a power status of the first sensing circuit (Rink: see [0076-0080] or any entry referencing “power manager”), and sixth vehicular control data based on a power status of the second sensing circuit (Rink: see [0076-0080] or any entry referencing “power manager”); and wherein the fifth vehicular control data and the sixth vehicular control data are each independently useable by a vehicle to initiate performance of the at least one safety maneuver, including at least one of: braking, deceleration, and/or movement to the slow lane or the hard shoulder (Rink: [0093]).

REGARDING CLAIM 18, Rink in view of Deng remain as applied above to claim 13, and further, Rink also discloses, the processing means determines first scene information based on the first vehicular scene data, and determines second scene information based on the second vehicular scene data, and wherein the first vehicular control data is determined based on the first scene information, and the second vehicular control data is determined based on the second (Rink: [0070-0071]; [0092]; [FIG. 6] see "Bat 1" half of figure; [FIG. 6] see "Bat 2" half of figure; [FIG. 6] see "See-Domain"; [FIG. 6] see "Listen-Domain").

REGARDING CLAIM 19, Rink in view of Deng remain as applied above to claim 13, and further, Rink also discloses, the first sensing circuit includes at least one forward looking radar, and the second sensing circuit includes at least one forward looking radar (Rink: [0011], [0086], [0092]).

REGARDING CLAIM 20, Rink in view of Deng remain as applied above to claim 13, and further, Rink also discloses, the first sensing circuit includes at least one forward looking camera (Rink: [FIG. 1(150)]), and the second sensing circuit includes at least one forward looking camera (Rink: [FIG. 1(260)]).

REGARDING CLAIM 21, Rink in view of Deng remain as applied above to claim 13, and further, Deng also discloses, the first sensing circuit includes at least one side looking radar and/or at least one rear looking radar, and the second sensing circuit includes at least one side looking radar and/or at least one rear looking radar (Deng: [0028]).

REGARDING CLAIM 22, Rink in view of Deng remain as applied above to claim 13, and further, Deng also discloses, the first sensing circuit includes at least one rearward looking camera and/or at least one downward looking camera, and the second sensing circuit includes at least one rearward looking camera and/or at least one downward looking camera (Deng: [0028]).

REGARDING CLAIM 23, Rink in view of Deng, limitations and motivations addressed, see claim 13 above (supra).

REGARDING CLAIM 24, Rink in view of Deng, limitations and motivations addressed, see claim 13 above (supra).

Response to Arguments
Applicant's arguments filed 11-08-2021 have been fully considered but they are not persuasive.
The applicant has contended that Rink (DE 102014213171 A1) in view of Deng (US 20110098886 A1) doe not disclose the newly amended, claim 13, limitations of:
wherein the processing means determines further vehicular control data, including third vehicular control data based on a sensor status of the at least one sensor of the first sensing circuit, and fourth vehicular control data based on a sensor status of the at least one sensor of the second sensing circuit; and wherein the third vehicular control data and the fourth vehicular control data are each independently useable by a vehicle to initiate performance of the at least one safety maneuver, including at least one of: braking, deceleration, and/or movement to the slow lane or the hard shoulder, and wherein if it is determined that the first power supply to the first sensing system has failed or if it is determined that the second power supply to the second sensing system has failed, the processor can initiate a safety maneuver that is performed using scene data provided by the other sensing system, so that the vehicle is able to safely perform a safety maneuver when it is established that only one sensor circuit is operational to provide scene data, so as to reduce3Application Serial No. 16/326,799Attorney Docket No. KNOR.P0038US/1001062376 AFCP Reply to FINAL Office Action of September 7, 2021problems if the second sensing circuit fails soon after the first sensing circuit, because the vehicle can already have safely performed the safety maneuver. The examiner respectfully disagrees.
As cited above, Rink (DE 102014213171 A1) in view of Deng (US 20110098886 A1) discloses, wherein the processing means determines further vehicular control data, including third vehicular control data based on a sensor status of the at least one sensor of the first sensing circuit (Rink: [0015] According to the respective preferred embodiments, it is provided that the first set of components has one or more of the following elements: device for trajectory planning, Device for rough localization, in particular by means of satellite navigation and / or dead reckoning, Device for determining input parameters for actuators (motion control), actuators, in particular steering, engine control and / or brakes, - Environment sensors, in particular cameras, radar devices, LIDAR devices, ultrasonic sensors, temperature sensors, rain sensors and / or road condition sensors; see ¶[0063] for "processing means"; [FIG. 6] see sensor set and processor IDC), and fourth vehicular control data based on a sensor status of the at least one sensor of the second sensing circuit (Rink: [0035] The second set preferably has a number of environment sensors, in particular cameras, radar devices, LIDAR devices, ultrasonic sensors, temperature sensors, rain sensors and / or road condition sensors. [0036] The second set preferably has a number of driving dynamics sensors, in particular rotational speed sensors, speed sensors, steering angle sensors, steering wheel angle sensors, acceleration sensors and / or rotation rate sensors. This enables the acquisition of driving dynamics data, for example for use in a position determination or in a precise positioning.); and wherein the third vehicular control data and the fourth vehicular control data are each independently useable by a vehicle to initiate performance of the at least one safety maneuver (Rink: [0069] The system 10 has a first set 100 of components and a second set 200 of components...[0074] If, for example, the components of the first set 100 fail, the components of the second set 200 take over vehicle control. If, on the other hand, the components of the second set 200 fail, the components of the first set 100 take over vehicle control...[0076] The system 10 has a first vehicle electrical system 102 and a second vehicle electrical system 202. The components of the first set 100 are connected to the first on-board network 102 and the components of the second set 200 are connected to the second on-board network 202. The vehicle electrical systems 102, 202 are used to supply power to the components of the sets 100, 200...[0037] According to a preferred embodiment, the system is designed to transfer a vehicle to a safe state if an on-board network fails or if at least one component fails. The safe state can be, for example, handing over the control of the vehicle to a driver, reducing the speed and / or parking the vehicle in a place provided for this purpose, for example a hard shoulder...[0094] If one of the two vehicle electrical systems 102, 202 fails, the components of the respective set 100, 200 which are connected to the vehicle electrical system also fail. In this case, the components of the other of the two sets 100, 200 can take over the control of the vehicle with limited functionality, as already described above. However, the accuracy of this control is only sufficient for a period of a few seconds. For this reason, if an on-board network 102, 202 fails or if a component essential for the control system fails, the driver is immediately prompted acoustically and visually to take over control of the vehicle. If the driver reacts and actively takes control, the autonomous vehicle control is switched off. However, if the driver does not react, the remaining functional components will put the vehicle in a safe state. In the present case, this means that the vehicle is braked and brought to a standstill on a hard shoulder.), including at least one of: braking, deceleration, and/or movement to the slow lane or the hard shoulder (Rink: [0037] According to a preferred embodiment, the system is designed to transfer a vehicle to a safe state if an on-board network fails or if at least one component fails. The safe state can be, for example, handing over the control of the vehicle to a driver, reducing the speed and / or parking the vehicle in a place provided for this purpose, for example a hard shoulder.), and wherein if it is determined that the first power supply to the first sensing system has failed or if it is determined that the second power supply to the second sensing system has failed, the processor can initiate a safety maneuver that is performed using scene data provided by the other sensing system, so that the vehicle is able to safely perform a safety maneuver when it is established that only one sensor circuit is operational to provide scene data, so as to reduce 3Application Serial No. 16/326,799Attorney Docket No. KNOR.P0038US/1001062376AFCP Reply to FINAL Office Action of September 7, 2021problems if the second sensing circuit fails soon after the first sensing circuit, because the vehicle can already have safely performed the safety maneuver (Rink: [0059] ...at least one battery management system, which is designed so that in case of failure of the first power supply unit and the first battery, the second battery takes over the power supply of the first electrical system, and / or that in case of failure of the second power supply unit and the second battery first battery takes over the power supply of the second electrical system; [0037] According to a preferred embodiment, the system is designed to transfer a vehicle to a safe state if an on-board network fails or if at least one component fails. The safe state can be, for example, handing over the control of the vehicle to a driver, reducing the speed and / or parking the vehicle in a place provided for this purpose, for example a hard shoulder...[0094] If one of the two vehicle electrical systems 102, 202 fails, the components of the respective set 100, 200 which are connected to the vehicle electrical system also fail. In this case, the components of the other of the two sets 100, 200 can take over the control of the vehicle with limited functionality, as already described above. However, the accuracy of this control is only sufficient for a period of a few seconds. For this reason, if an on-board network 102, 202 fails or if a component essential for the control system fails, the driver is immediately prompted acoustically and visually to take over control of the vehicle. If the driver reacts and actively takes control, the autonomous vehicle control is switched off. However, if the driver does not react, the remaining functional components will put the vehicle in a safe state. In the present case, this means that the vehicle is braked and brought to a standstill on a hard shoulder.). Because Rink (DE 102014213171 A1) in view of Deng (US 20110098886 A1) discloses that which is claimed, the examiner respectfully maintains the rejection of Claim 13 under 35 USC §103.

In response to applicant’s argument, page 15, submitted 11-08-2021, that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, regarding claim 13, Rink (DE 102014213171 A1) discloses that which is claimed, except for an explicit recitation of omnidirectional/360-degree 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663